Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with RCE on 04/25/2022:
Claims 1-20 have been examined.
Claims 1, 9-11, 16 and 18 have been amended by Applicant.
Claims 1-20 have been allowed.

Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claims 1, 11 and 18 from the previous Office Action.
	

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Jeon (US 9643511B2) taken either individually or in combination with other prior art of Liu (US 9623765B2), Huang (US 20180281784A1) and Touge (US 20130339072A1), who describe an apparatus for estimating a state of charge (SOC) of a battery in an electric vehicle; the apparatus that may include a driving history data storage configured to store driving history data for each category among categories generated based on a frequency of appearance of road data, a driving profile generator configured to categorize road data associated with a driving route for each of the generated categories and generate a driving profile with respect to the driving route based on the driving history data corresponding to the categorized road data, and a battery SOC estimator configured to estimate the SOC of a the battery with respect to the driving route based on the driving profile.
In performing additional search in response to amended (and newly added) claims, the examiner was able to find the closest prior art of record, which is ZHAO (CN 104340218A) taken either individually or in combination with other prior art of Edgren (US 9213670B2), Choi (US 10295362B2), Lee (US 10471844B2), Cun (US 10552923B2), Sung (US 10648845B2), Diamond (US 10690725B2) and Fisher (US 10859390B2), who describe a real-time fuel consumption estimation; operating engine, motor and battery of the vehicle so that substantially maintain the battery charge state and real-time estimates fuel consumption and minimizing the fuel consumption calculated by using the average power of the route segment and the predicted.
In regards to claims 1-20, Jeon (US 9643511B2) and ZHAO (CN 104340218A) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
predicting the driving range of the vehicle based on an amount of the at least one of the electrical energy or the fuel remaining in the energy storage component, the map data, the first driver profile, and a determination that at least one of schedule-related information or passenger information associated with a driving operation match the at least one of the schedule-related information or the passenger information of the at least one prior driving operation of the vehicle included in the route data;
predicting a future energy efficiency of the vehicle on the route (i) based on a historical energy efficiency of the power source, the map data, and the first driver profile, and (ii) in response to the determination that at least the first and the second portions the route include, respectively, the first and the second road grades, and 
determining the driving range of the vehicle based on the predicted future energy efficiency of the vehicle on the route and a determination that at least one of schedule-related information or passenger information associated with a driving operation match the at least one of the schedule-related information or the passenger information of the at least one prior driving operation of the vehicle on the route. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		

/YURI KAN, P.E./Primary Examiner, Art Unit 3662